Citation Nr: 1014980	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  09-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Terrence Griffin, Associate Counsel



INTRODUCTION

The Veteran served on active duty from August 1971 to 
September 1974.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2007 by the 
Department of Veterans Affairs (VA) Nashville, Tennessee 
Regional Office (RO).


FINDINGS OF FACT

1.  The Veteran died in July 2007, with the death certificate 
indicating he died as a result of atherosclerotic 
cardiovascular disease.

2.  At the time of his death, the Veteran was service 
connected for a major depressive disorder, and eczematous 
dermatitis of the hands and feet, and was granted total 
disability based on individual unemployability (TDIU), 
effective January 21, 1998.  

3.  The most probative evidence of record indicates that 
neither military service, nor service connected disorders, 
caused or contributed to the Veteran's death.  

4.  The appellant has not alleged that any rating decision 
was clearly and unmistakably erroneous.

5.  The evidence fails to show the Veteran either was a 
prisoner of war, continuously rated totally disabled for 10 
years preceding his death, or died within five years of his 
discharge from service.


CONCLUSIONS OF LAW

1.  A service connected disease or disability was neither the 
principal cause, nor a contributing cause, of the Veteran's 
death.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 
3.312 (2009).

2.  The criteria for an award of DIC benefits have not been 
met.  38 U.S.C.A. §§ 1318, 7105 (West 2002); 38 C.F.R. 
§§ 3.22, 3.105(e) (2009); 70 Fed. Reg. 72,211 (2005); Sabonis 
v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under applicable criteria, VA has certain notice and 
assistance obligations to claimants.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits and must:  (1) inform the claimant 
about the information and evidence not of record that is 
necessary to substantiate the claim; (2) inform the claimant 
about the information and evidence that VA will seek to 
provide; and (3) inform the claimant about the information 
and evidence the claimant is expected to provide.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, which includes a claim of 
service connection for the cause of the Veteran's death, 
section 5103(a) notice must be tailored to the claim.  The 
notice should include (1) a statement of the conditions, if 
any, for which a Veteran was service connected at the time of 
his or her death; (2) an explanation of the evidence and 
information required to substantiate a DIC claim based on a 
previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet service 
connected.  Unlike a claim to reopen, an original DIC claim 
imposes upon VA no obligation to inform a DIC claimant who 
submits a nondetailed application of the specific reasons why 
any claim made during the deceased Veteran's lifetime was not 
granted.  Where a claimant submits a detailed application for 
benefits, VA must provide a detailed response.  Hupp v. 
Nicholson, 21 Vet. App. 342 (2007).  

In the present case, notice was provided by a letter, dated 
in August 2007.  Although this notice letter contained 
information concerning the appellant's DIC claim, it did not 
specifically inform the appellant of the disabilities for 
which the Veteran was service connected.  Nevertheless, any 
failure to do so, is harmless, since the appellant's 
statements, and those submitted by her state service 
representative, reflect actual knowledge of the Veteran's 
service connected disorders and the requirements to support 
the respective claims.  Further, the appellant was likewise 
provided every opportunity to submit evidence and argument in 
support of her claim and ample time to respond to VA notices.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 44 F.3d 1328 (Fed. Cir. 2006).  Consequently, 
the Board finds that any presumption of prejudice has been 
rebutted and any notice deficiency with respect to content or 
timing is harmless.  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issues has been obtained.  The 
Veteran's service treatment and VA treatment records have 
been obtained, and the appellant has not indicated there are 
any additional records VA should seek to obtain on her 
behalf.  Though the appellant maintains that the Veteran's 
death was related his service connected disorders, there is 
no need for a VA medical opinion, as there is no evidence of 
any atherosclerotic cardiovascular disease during the 
Veteran's period of service, or competent evidence suggesting 
any link between the disorder and the Veteran's military 
service or any service connected disorder, to include 
associated medication.  Essentially, the VA's duty to obtain 
a medical opinion has not been triggered.  See 38 C.F.R. 
§ 3.159(a); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Additionally, the appellant has not requested a hearing 
related to her respective claims.  For the foregoing reasons, 
the Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
appellant's claims, and no further assistance to the 
appellant with the development of evidence is required.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a Veteran will be considered as having been due to a 
service connected disability where the evidence establishes 
that such disability was either the principal or the 
contributory cause of death.  See 38 C.F.R. § 3.312(a).  The 
issues involved will be determined by the exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the Veteran.  See Id.   

Service Connection for the Veteran's Cause of Death

A November 2006 statement, most clearly, conveys the 
appellant's belief that the Veteran's death was related to 
his service connected disorders.  Her theory is that the 
Veteran did not leave his room or exercise because of his 
service connected major depressive disorder, resulting in his 
atherosclerotic cardiovascular disease and his death.  
Additionally, the appellant asserts the medications used to 
treat the Veteran's service connect disorder(s) may have 
heart related side-effects, which also may have contributed 
to his death.  These are the theories that form the basis of 
the appellant's claim.

As previously stated, the Veteran had military service from 
August 1971 to September 1974.  The Veteran's death 
certificate indicates that he died in July 2007, due to 
atherosclerotic cardiovascular disease.  On the Veteran's 
September 1974 Report of Medical History, he denied any 
history of (i) high blood pressure, (ii) palpation or 
pounding heart, or (iii) heart trouble.  Additionally, the 
military medical professional documented the Veteran's 
extensive in-service medical treatment history, but made no 
reference to atherosclerotic cardiovascular disease, or any 
similar disorder.  What is more, the Veteran's service 
treatment record does not reflect any complaints, or 
treatment, of atherosclerotic cardiovascular disease or any 
similar disorder.  At the time of the Veteran's death he was 
service connected for (i) a major depressive disorder and 
(ii) eczematous dermatitis of the hands and feet, resulting 
in a grant of total disability based on individual 
unemployability (TDIU), effective January 21, 1998.  

A November 2004 VA examination documents the Veteran's heart 
disorders and his psychological disorders.  At this time, the 
examiner documented the Veteran's mitral valve prolapse, 
hyperlipidemia, carotid artery stenosis bilaterally, major 
depressive disorder and eczema.  Also recorded were the 
medications used to manage these respective disorders.  
Notably, the examiner indicated the Veteran's psychiatric 
condition, which resulted in withdrawn, isolative behaviors, 
caused moderate social and recreational impairment.  However, 
based on this assessment, the examiner only indicated that 
the Veteran's psychiatric condition had worsened, and made no 
indication that there was any relationship between the 
Veteran's mitral valve prolapse, hyerlipidemia, and carotid 
artery stenosis and his military service or any service 
connected disorder, to include associated medications.  

A January 2007 VA treatment record also documents the 
Veteran's heart related treatment.  This record reflects the 
Veteran's continued diagnosis with hyperlipidemia, total 
occlusion left internal carotid artery, and mitral valve 
prolapse, depression, and eczema, and the many active 
medications used to manage these conditions.  The VA 
physician also documented the Veteran's continued consumption 
of two-packages of cigarettes a day, and sugary sodas.  
Ultimately, the VA physician advised the Veteran to improve 
his diet, exercise regularly, and stop smoking.  Neither this 
record, nor any other in the claims folder, indicates or 
suggests any link between the Veteran's various heart 
disorders and his military or any service connected disorder, 
to include associated medications.  

In addition to her own statements, the appellant has 
submitted the September 2007, statement from L.C, a friend of 
the Veteran.  In this statement, L.C. recounts the Veteran's 
frequent medical appointments, and withdrawn and depressed 
behavior.  L.C. also conveyed that the Veteran was not 
"getting any relief from [the doctors] or the numerous 
medications," and "hardly ate anything."  Nevertheless, 
the Veteran gained weight and experienced chest pains, which 
L.C. attributed to the medications used to treat the 
Veteran's service connected disorders.  Ultimately, L.C. 
conveys his belief that the medications caused the Veteran to 
gain weight and resulted in his death.

Also of record is the October 2007 statement of W.R, another 
friend of the Veteran.  This statement also recounts the 
Veteran's withdrawn behavior and physical sickness, in the 
last one-to-two years of his life.  W.R. indicates that he 
had no knowledge of the Veteran's medications, but felt the 
Veteran's disorders were not properly diagnosed.  As such, 
W.R. opined that the Veteran was not prescribed the proper 
medications to treat his disorders.  

At the outset, the Board takes note of, and has considered, 
the appellant's statements, and the lay-statements she has 
submitted, detailing the theory that the Veteran's service 
connected disorders, to include associated medication, 
caused, or contributed to, his death.  However, as lay 
persons the various statements are not competent to offer a 
medical diagnosis, or to assert medical causation, of the 
Veteran's death and/or disorder.  Espiritu v. Derwinski, 2 
Vet. App. 492, 495 (1992).  As such, these statements are 
insufficient to provide the requisite nexus between the cause 
of the Veteran's death and his military service or any 
service connected disorder, to include associated 
medications.  

After a thorough review of the claims folder, the Board 
concludes that there is no medical evidence linking the 
Veteran's atherosclerotic cardiovascular disease to his 
period of service or any service connected disorder, to 
include related medications.  To link the disorder that 
resulted in the Veteran's death to a service connected 
disorder, or associated medication, absent medical evidence 
to that effect, would be purely speculative.  Here, the 
competent medical evidence of record fails to provide the 
requisite nexus between the cause of the Veteran's death and 
his military service or service connected disorder, to 
include associated medications.  Accordingly, the Board 
concludes that neither the Veteran's military service, nor 
any service connected disability, caused or contributed to 
his death, and the appellant's appeal is denied.  

The Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against her claim, the 
reasonable doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107(b).

DIC Benefits Claim

VA also pays DIC benefits to the surviving spouse of a 
deceased Veteran who was in receipt of, or entitled to 
receive compensation, at the time of his death for a service-
connected disability that was rated totally disabling 1) if 
the disability was continuously rated totally disabling for a 
period of 10 or more years immediately preceding death; 2) if 
the disability was rated by the VA as totally disabling 
continuously since the Veteran's release from active duty and 
for at least 5 years immediately preceding death; or if the 
Veteran was a former prisoner of war who died after September 
30, 1999, and the disability was continuously rated totally 
disabling for a period of not less than one year immediately 
preceding death.  38 U.S.C.A. § 1318(b).  

For purposes of this section, "entitled to receive" means 
that at the time of death, the Veteran had a service 
connected disability rated totally disabling by VA but was 
not receiving compensation because; (1) VA was paying the 
compensation to the Veteran's dependents; (2) VA was 
withholding the compensation under authority of 38 U.S.C.A. 
§ 5314 to offset an indebtedness of the Veteran; (3) the 
Veteran had applied for compensation but had not received 
total disability compensation due solely to clear and 
unmistakable error in a VA rating decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) the Veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C.A. § 
1174(h)(2); (6) VA was withholding payments because the 
Veteran's whereabouts were unknown, but the Veteran otherwise 
was entitled to continued payment based on a total service-
connected disability rating; (7) VA was withholding payments 
under 38 U.S.C.A. § 5308 but determines that benefits were 
payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22.  

Based on the evidence of record, the Board find that the 
requirements of 38 U.S.C.A. § 1318 for an award of DIC 
benefits are not met.  Although the Veteran was granted a 
total disability based on individual unemployability (TDIU), 
effectively a 100 percent disability rating, based on his 
service connected disorders, this rating was only in effect 
for nine years preceding his death.  Further, prior to the 
Veteran's death in July 2007, neither he nor the appellant 
successfully or specifically pled clear and unmistakable 
error in any rating action, which would have entitled the 
Veteran to a total disability rating earlier than January 21, 
1998.  See Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002) 
(holding, any claim of CUE must be pled with specificity).  
Likewise, the Veteran did not die within 5 years of his 
service discharge, nor had he been a prisoner of war.  

The Board notes that, per application of Rodriguez v. Peake, 
511 F.3D 1147 (Fed Cir. 2008), the Board need not review 
whether there is any other disorder of record that could have 
been service-connected and then assigned a total rating for 
the appropriate period of time so as to warrant the award of 
DIC benefits under 38 U.S.C.A. § 1318, also known as 
"hypothetical entitlement."  See also 38 C.F.R. § 3.22.  
The record shows that the appellant's claim for DIC was filed 
in July 2007; which is after the January 2000 finalization of 
VA's modification of 38 C.F.R. § 3.22 that precludes VA 
consideration of such claims.  Therefore, consideration of 
hypothetical entitlement to DIC benefits under 38 U.S.C.A. 
§ 1318 is legally precluded in this case.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).  

As the evidence fails to show the Veteran (i) was 
continuously rated totally disabled during the 10 years 
preceding his death, (ii) died within five years of discharge 
from active duty, or (iii) was a former prisoner of war, the 
criteria for DIC have not been met and the appellant's claim 
is therefore denied.  


ORDER

Service connection for the cause of the Veteran's death is 
denied.

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.



____________________________________________
MICHAEL E. KILCOYNE 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


